HAMILTON, Judge,
dissenting.
I respectfully dissent. Relator’s petition, as the majority correctly states, alleges an action for negligence for personal injuries sustained when the common stairway for ingress and egress to the apartment leased by Relator “cracked, broke and gave way” causing him to fall and to sustain injuries. From the petition, we know neither the particular location, configuration nor composition of the steps alleged to have caused injury to Relator. We know only that the steps in question led from Relator’s apartment to ground level.
Moreover, as is commonly the situation, we have before us no transcript of the proceedings before the trial court when the objections to Interrogatory 91 were taken up and when the trial court made its ruling. We have only the trial court’s order of April 17, 1990, limiting the time period to two years and limiting the scope of inquiry to complaints regarding the steps described m plaintiff’s petition. We note that the trial court merely limited the scope of the interrogatory; it did not entirely sustain the objections to it.
A trial court is vested with broad discretion in the administration of discovery rules, and its rulings should remain undisturbed absent an abuse of discretion. Kawasaki Motors Corp., U.S.A. v. Ryan, 111 S.W.2d 247, 251 (Mo.App.1989). The rules of discovery thus contemplate the exercise of judicial discretion; unlimited discovery is not a matter of right. State ex rel. Hoffman v. Campbell, 428 S.W.2d 904, 906 (Mo.App.1968). A fundamental limitation upon discovery is the requirement that it be relevant to the subject matter involved in the pending action. Rule 56.01(b)(1).
In the present case, Relator offered neither to this Court nor, from the record before us, to the court below any basis from which to conclude that Interrogatory 9, as drafted, sought information relevant to the allegations contained in the pleadings. See State ex rel. Anheuser v. Nolan, 692 S.W.d 325, 327 (Mo.App.1985). The interrogatory seeks, for a five-year period, information about and copies of “any complaints regarding there being [sic] any cracks, deformities, splits, breaks or impairments in any of the steps located at 7 Trails West Apartments[.]” As propounded, it fails to postulate steps substantially similar in either location, configuration, composition, or any other regard to the steps that are alleged in the petition to have caused injury to Relator. We do not know, for example, whether the steps referred to in Interrogatory 9 are interior or exterior steps or are located in common or leased premises. Nor do we know whether the steps identified in Interrogatory 9 are of similar height and width, or are exposed to like amounts of traffic and weather, or are the same age, or are composed of similar building materials as the steps at issue. Kawasaki Motor Corp., U.S.A., 111 S.W.2d at 251-52; Keller v. International Harvester Corp., 648 S.W.2d 584, 589 (Mo.App.1983).*7342 While Relator does assert in his brief on appeal that the steps at issue are concrete and that some other steps at the apartment complex are precast concrete slabs, he neither pleaded this information nor included it as a modifier in Interrogatory 9. Moreover, nothing in the record before us demonstrates that this information was disclosed to the trial judge prior to his ruling.
Presented with an interrogatory that was overbroad when examined in relation to the allegations in Relator’s petition, as required by Rule 56.01(b)(1), the trial judge, in his order of April 17, sought not to frustrate discovery, but properly to tailor it to an appropriately relevant scope. As a result, I find no abuse of discretion by the trial judge, based upon the record before us, and would, therefore, quash our preliminary order of prohibition.

. Interrogatory 9, denominated as an interrogatory, is also in the nature of a request for production in that it seeks copies of complaints about steps at the apartment complex.


. In Keller the Court found the interrogatory in question and the answer thereto irrelevant for failing to postulate conditions substantially similar to the accident alleged in the suit. The issue on appeal was whether the interrogatory and answer to it were admissible at trial. The opinion is silent, however, as to whether objection had earlier been made to this interrogatory during the pre-trial period as has been done in the present case.